Citation Nr: 0724095	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 1974 
and from July 1974 to July 1978.  This case comes to the 
Board of Veterans' Appeals from an April 2005 rating decision 
which granted entitlement to service connection for bilateral 
hearing loss and tinnitus and assigned a noncompensable 
disability rating for hearing loss and a 10 percent 
disability rating for tinnitus.  The only issue appealed by 
the veteran at this time is that of the initial 
noncompensable disability rating assigned to hearing loss.


FINDING OF FACT

The veteran has level I hearing in the right ear and level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.85 - 4.87 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
full compliance with the duty to notify and prior to the 
claim being adjudicated by the RO for the first time, the RO 
issued a letter to the veteran in October 2004 outlining all 
elements of the duty to notify.  The appellant has been 
provided the appropriate notice prior to the claims being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The veteran also was issued a letter 
outlining the further elements of the duty to notify as 
described in Dingess in a March 2006 letter.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and afforded the veteran 
three VA examinations in conjunction with his claim.  The 
most recent October 2006 VA examination appears to 
effectively show the current state of the veteran's hearing 
loss and the veteran has not otherwise alleged.  As such, 
there does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Initial Disability Rating

The veteran filed a claim for entitlement to service 
connection for, inter alia, bilateral hearing loss.  The 
veteran was granted entitlement to service connection for 
bilateral hearing loss in April 2005 with a noncompensable 
disability rating.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Here, the veteran has been assigned a noncompensable rating 
for bilateral hearing loss.  VA rating criteria for the 
evaluation of hearing loss provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85 through 4.87; Diagnostic Codes 6100 through 6110.  The 
evaluation of hearing impairment applies a structured formula 
which is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are done.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Puretone thresholds at a VA examination conducted in August 
2004 were:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
65
LEFT
15
25
45
50

Speech recognition ability was 100 percent in the right ear 
and 62 percent in the left ear.  

Based on the audiological data from the August 2004 
examination, the veteran has level I hearing in the right ear 
and level I hearing in the left ear.  For the right ear, by 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on examination) 
is I.  For the left ear, by intersecting the column in Table 
VI for average puretone decibel loss falling between 0 and 41 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear (based on 
examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of I for the right ear and I for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.

Puretone thresholds at a VA examination conducted in January 
2005 were:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
65
LEFT
15
25
45
50

Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.  

Based on the audiological data from the January 2005 
examination, the veteran has level I hearing in the right ear 
and level I hearing in the left ear.  For the right ear, by 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on examination) 
is I.  For the left ear, by intersecting the column in Table 
VI for average puretone decibel loss falling between 0 and 41 
with the line for percent of discrimination from 92 and 100, 
the resulting numeric designation for the right ear (based on 
examination) is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of I for the right ear and I for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.  

Puretone thresholds at the most recent VA examination 
conducted in October 2006 were:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
40
60
LEFT
20
20
40
60

Speech recognition ability was 100 percent in the right ear 
and 100 percent in the left ear.  

Based on the audiological data from the October 2006 
examination, the veteran has level I hearing in the right ear 
and level I hearing in the left ear.  For the right ear, by 
intersecting the column in Table VI for average puretone 
decibel loss falling 


between 0 and 41 with the line for percent of discrimination 
from 92 and 100, the resulting numeric designation for the 
right ear (based on examination) is I.  For the left ear, by 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on examination) 
is I.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of I for the right ear and I for the left 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.

Here, the medical evidence is against compensable ratings for 
bilateral hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
the right ear and level I hearing in the left ear, warrants a 
noncompensable evaluation for hearing loss.  38 C.F.R. 
§ 4.85, Table VII.  

In addition, the evidence presented is against an 
extraschedular disability rating for bilateral hearing loss 
as there is no evidence that the veteran's employment is 
affected by his hearing loss.  Extraschedular consideration 
is warranted where there is evidence of an exceptional 
disability picture with frequent periods of hospitalization 
or marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321.  The veteran testified at a 
May 2007 Travel Board hearing before the undersigned judge 
that he was currently working the graveyard shift for a 
security firm.  While he testified that he was not able to 
continue working in his previous employment due to hearing 
problems, he does not claim that there are any problems 
associated with his hearing loss in his current position and 
there is no persuasive evidence that the hearing loss which 
is fairly minimal would have any significant adverse impact 
on his ability to handle employment responsibilities.  The 
condition certainly has not resulted in frequent periods of 
hospitalization or anything else of an unusual 


nature not contemplated by the regular schedular criteria.  
As a result of the lack of exceptional circumstances 
surrounding the veteran's current level of hearing loss, 
extraschedular consideration is not warranted in this case.


ORDER

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as noncompensable is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


